Name: Council Implementing Regulation (EU) 2017/402 of 7 March 2017 implementing Article 20(3) of Regulation (EU) 2015/735 concerning restrictive measures in respect of the situation in South Sudan
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Africa
 Date Published: nan

 9.3.2017 EN Official Journal of the European Union L 63/7 COUNCIL IMPLEMENTING REGULATION (EU) 2017/402 of 7 March 2017 implementing Article 20(3) of Regulation (EU) 2015/735 concerning restrictive measures in respect of the situation in South Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2015/735 of 7 May 2015 concerning restrictive measures in respect of the situation in South Sudan, and repealing Regulation (EU) No 748/2014 (1), and in particular Article 20(3) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 7 May 2015, the Council adopted Regulation (EU) 2015/735. (2) On 12 January 2017, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 2206 (2015) updated the information relating to six persons subject to restrictive measures. (3) Annex I to Regulation (EU) 2015/735 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) 2015/735 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2017. For the Council The President L. GRECH (1) OJ L 117, 8.5.2015, p. 13. ANNEX The entries concerning the persons listed below are replaced by the following entries: A. PERSONS 1. Gabriel JOK RIAK (alias: a) Gabriel Jok b) Jok Riak c) Jock Riak) Title: Lieutenant General Designation: Sudan People's Liberation Army's (SPLA) Sector One Commander Date of Birth: 1966 Place of Birth: Bor, Sudan/South Sudan Nationality: South Sudan Address: a) Unity State, South Sudan b) Wau, Western Bahr El Ghazal, South Sudan Date of UN designation: 1 Jul. 2015 Other information: Has commanded SPLA Sector One, which operates primarily within Unity State, since January 2013. In his position as the SPLA Sector One commander, he has expanded or extended the conflict in South Sudan through breaches of the Cessation of Hostilities Agreement. The SPLA is a South Sudanese military entity that has engaged in actions that have extended the conflict in South Sudan, including breaches of the January 2014 Cessation of Hostilities Agreement and the May 9, 2014 Agreement to Resolve the Crisis in South Sudan, which was a re-commitment to the CoHA and has obstructed the activities of IGAD's Monitoring and Verification Mechanism. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5879060 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gabriel Jok Riak was listed on 1 July 2015 pursuant to paragraphs 7(a), 7(f) and 8 of resolution 2206 (2015) for, actions or policies that have the purpose or effect of expanding or extending the conflict in South Sudan or obstructing reconciliation or peace talks or processes, including breaches of the Cessation of Hostilities Agreement; the obstruction of the activities of international peacekeeping, diplomatic, or humanitarian missions in South Sudan, including IGAD's Monitoring and Verification Mechanism or of the delivery or distribution of, or access to, humanitarian assistance; and as a leader of any entity, including any South Sudanese government, opposition, militia, or other group, that has, or whose members have, engaged in any of the activities described in paragraphs 6 and 7. Gabriel Jok Riak is the commander of the Sudan People's Liberation Army's (SPLA) Sector One, a South Sudanese military entity that has engaged in actions that have extended the conflict in South Sudan, including breaches of the January 2014 Cessation of Hostilities Agreement (CoHA) and the May 9, 2014 Agreement to Resolve the Crisis in South Sudan (May Agreement), which was a re-commitment to the CoHA. Jok Riak has commanded SPLA Sector One, which operates primarily within Unity State, since January 2013. SPLA Divisions Three, Four, and Five are subordinate to Sector One and its commander, Jok Riak. Jok Riak and SPLA Sector One and Three forces under his overall command engaged in several actions, as detailed below, that violated the January 2014 CoHA's commitments to cease all military actions aimed at opposing forces, as well as other provocative actions, freeze forces in their current locations, and refrain from activities such as movement of forces or ammunition resupply that could lead to military confrontation. SPLA forces under Jok Riak's overall command breached the CoHA agreement several times through outright hostilities. On January 10, 2014, an SPLA force under the overall command of Sector One commander Jok Riak captured Bentiu, which had previously been under Sudan People's Liberation Army in Opposition (SPLM-IO) control since December 20, 2013. SPLA Division Three ambushed and shelled SPLM-IO fighters near Leer soon after the signing of the January 2014 CoHA and in mid-April 2014 captured Mayom and killed more than 300 SPLM-IO troops. On May 4, 2014, an SPLA force led by Jok Riak again recaptured Bentiu. On state television in Juba, an SPLA spokesman said that the government army commanded by Jok Riak had captured Bentiu at four in the afternoon, adding that Division Three and a special SPLA taskforce were involved. Hours after the May Agreement was announced, SPLA Third and Fourth Division forces engaged and repelled opposition fighters who had earlier attacked SPLA positions near Bentiu and in the northern oil regions of South Sudan. Also after the signing of the May Agreement, SPLA Division Three troops recaptured Wang Kai, and the division commander, Santino Deng Wol, authorized his forces to kill anyone carrying weapons or hiding in homes, and ordered them to burn any homes containing opposition forces. In late April and May 2015, SPLA Sector One forces led by Jok Riak conducted a full-scale military offensive against opposition forces in Unity State from Lakes State. In violation of the terms of the CoHA as detailed above, Jok Riak reportedly sought to have tanks repaired and modified for use against opposition forces in early September 2014. In late October 2014, at least 7 000 SPLA troops and heavy weapons from the Third and Fifth Divisions were redeployed to reinforce Fourth Division troops bearing the brunt of an opposition attack near Bentiu. In November 2014, the SPLA brought new military equipment and weaponry, including armored personnel carriers, helicopters, artillery guns, and ammunition into Sector One's area of responsibility, likely in preparation for fighting against the opposition. In early February 2015, Jok Riak reportedly ordered armored personnel carriers to be sent to Bentiu, possibly to respond to recent ambushes by the opposition. Subsequent to the April and May 2015 offensive in Unity State, SPLA Sector One denied requests by the Intergovernmental Authority on Development Monitoring and Verification Team (IGAD-MVM) in Bentiu to investigate this violation of the CoHA; thereby denying the IGAD-MVM freedom of movement to carry out its mandate. Additionally, in April 2014, Jok Riak expanded the conflict in South Sudan by reportedly assisting in arming and mobilizing as many as 1 000 Dinka youths to supplement traditional SPLA forces. 2. Simon Gatewech DUAL (alias a.k.a.: a) Simon Gatwich Dual b) Simon Getwech Dual c) Simon Gatwec Duel d) Simon Gatweach e) Simon Gatwick f) Simon Gatwech g) Simon Garwich h) General Gaduel i) Dhual Title: Major General Designation: Chief of General Staff, SPLA in Opposition Date of Birth: 1953 Place of Birth: a) Akobo, Jonglei State, Sudan/South Sudan b) Uror County, Jonglei State, Sudan/South Sudan Address: Jonglei State, Sudan/South Sudan Date of UN designation: 1 Jul. 2015 Other information: Is the SPLM-IO Chief of General Staff and was previously the commander of opposition forces in Jonglei State. His forces conducted an early February 2015 attack in Jonglei State, and as of March 2015, he had tried to destroy the peace in Jonglei State through attacks on the civilian population. Photograph available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5879066 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Simon Gatwech Dual was listed on 1 July 2015 pursuant to paragraphs 6, 7(a), 7(d), and 8 of resolution 2206 (2015) as, responsible for or complicit in, or having engaged in, directly or indirectly, actions or policies that threaten the peace, security or stability of South Sudan; actions or policies that have the purpose or effect of expanding or extending the conflict in South Sudan or obstructing reconciliation or peace talks or processes, including breaches of the Cessation of Hostilities Agreement; the targeting of civilians, including women and children, through the commission of acts of violence (including killing, maiming, torture, or rape or other sexual violence), abduction, enforced disappearance, forced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge, or through conduct that would constitute a serious abuse or violation of human rights or a violation of international humanitarian law; and as a leader of any entity, including any South Sudanese government, opposition, militia, or other group, that has, or whose members have, engaged in any of the activities described in paragraphs 6 and 7. Simon Gatwech Dual (Gatwech Dual) has engaged in actions or policies that threaten the peace, security or stability of South Sudan and is a leader of the Sudan People's Liberation Movement in Opposition (SPLM-IO), an entity that has engaged in: actions that threaten the peace, security or stability of South Sudan; and targeted civilians, including women and children, through the commission of acts of violence. Gatwech Dual is the SPLM-IO Chief of General Staff and was previously the commander of opposition forces in Jonglei State. In 2014 to 2015, Gatwech Dual had a large number of troops under his command and operated somewhat autonomously in leading attacks. Gatwech Dual oversees the deployment of SPLM-IO and likely the deployment of some White Army (a Nuer youth militia) forces as well. In late April 2014, forces under Gatwech Dual's overall command were gaining territory in Jonglei State as they marched on the state capital of Bor. Gatwech Dual may have used the news of the April 17, 2014 attack on Nuer internally displaced persons at the UN compound in Bor to incite his troops to seek revenge. The IGAD Monitoring and Verification Mechanism in Upper Nile, Unity and Jonglei states also cited forces under Gatwech Dual in its August 14, 2014 summary of ceasefire violations. Gatwech Dual's forces conducted an early February 2015 attack in Jonglei State. As of March 2015, Gatwech Dual had tried to destroy the peace in Jonglei State through attacks on the civilian population. In late April 2015, Gatwech Dual was involved in planning and coordinating surprise attacks against South Sudanese government forces in Upper Nile State. The IGAD Monitoring and Verification Mechanism summary report of cessation of hostilities violations from May 12-31, 2015 lists breaches by opposition forces under Gatwech's control, including an attack on government forces in Ayod. SPLM-IO forces under Gatwech Dual's command targeted women, children and civilians. Gatwech Dual reportedly ordered units under his command to kill Dinka prisoners of war (POWs), women, and children, and officers under his command stated that opposition forces should not make any distinctions between different Dinka tribes and should kill all of them. 3. James Koang CHUOL (alias: a) James Koang Chol Ranley b) James Koang Chol c) Koang Chuol Ranley d) James Koang Chual Title: Major General Date of Birth: 1961 Nationality: South Sudan Passport no: R00012098, South Sudan Date of UN designation: 1 Jul. 2015 Other information: Appointed commander of the Sudan People's Liberation Army in Opposition (SPLAIO) Special Division in December 2014. His forces have been engaged in attacks against civilians. In February 2014, forces under his command attacked United Nations camps, hospitals, churches, and schools, engaging in widespread rape, torture, and the destruction of property, in an attempt to flush out civilians, soldiers, and policemen allied with the government. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5879069 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: James Koang Chuol (Koang) was listed on1 July 2015 pursuant to paragraphs 6, 7(a), 7(d) and 8 of resolution 2206 (2015) as, responsible for or complicit in, or having engaged in, directly or indirectly, actions or policies that threaten the peace, security or stability of South Sudan; actions or policies that have the purpose or effect of expanding or extending the conflict in South Sudan or obstructing reconciliation or peace talks or processes, including breaches of the Cessation of Hostilities Agreement; targeting of civilians, including women and children, through the commission of acts of violence (including killing, maiming, torture, or rape or other sexual violence), abduction, enforced disappearance, forced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge, or through conduct that would constitute a serious abuse or violation of human rights or a violation of international humanitarian law; and as a leader of any entity, including any South Sudanese government, opposition, militia, or other group, that has, or whose members have, engaged in any of the activities described in paragraphs 6 and 7. James Koang Chuol (Koang) has threatened the peace, security, or stability of South Sudan in his position as a leader of anti-government forces in Unity State, South Sudan, whose members targeted civilians, including women and children, with killing, sexual violence, and committed attacks on schools, hospitals, religious sites, and locations where civilians were seeking refuge. Koang defected from his position as the Sudan People's Liberation Army (SPLA) Fourth Division commander in December 2013. Taking orders from Koang, defecting soldiers executed as many as 260 of their on-base counterparts before targeting and killing civilians in the state capital of Bentiu. Koang was appointed commander of the Sudan People's Liberation Army in Opposition (SPLA-IO) Special Division in December 2014. In his new position, Koang led attacks on government forces in Upper Nile State's Renk and Maban counties in January 2015 that were cited by the Intergovernmental Authority on Development Monitoring and Verification Mechanism as violations of the CoHA. In February 2014, after Koang was given command of anti-government forces in Unity State, those forces attacked United Nations camps, hospitals, churches, and schools, engaging in widespread rape, torture, and the destruction of property, in an attempt to flush out civilians, soldiers, and policemen allied with the government. On April 14-15, 2014, Koang's forces captured Bentiu after heavy fighting and engaged in attacks against civilians. In separate incidents at a Bentiu mosque, church, and abandoned food compound, forces separated civilians who were taking shelter by their ethnicity and nationality before engaging in targeted killings, leaving at least 200 dead and 400 wounded. In mid-September 2014, Koang reportedly ordered his forces to target Dinka civilians during an attack in Upper Nile State. 4. Santino Deng WOL (Alias: a) Santino Deng Wuol b) Santino Deng Kuol Title: Major General Designation: Commander of the SPLA's Third Division Date of Birth: 9 Nov. 1962 Place of Birth: Aweil, Sudan/South Sudan Date of UN designation: 1 Jul. 2015 Other information: Has led and directed military actions against opposition forces and conducted confrontational troop movements in violation of the CoHA. During May 2015, forces under his command killed children, women and old men, burned property, and stole livestock as they advanced through Unity State towards Thorjath oil field. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5879071 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Santino Deng Wol was listed on 1 July 2015 pursuant to paragraphs 7(a), 7(d) and 8 of resolution 2206 (2015) for, actions or policies that have the purpose or effect of expanding or extending the conflict in South Sudan or obstructing reconciliation or peace talks or processes, including breaches of the Cessation of Hostilities Agreement; the targeting of civilians, including women and children, through the commission of acts of violence (including killing, maiming, torture, or rape or other sexual violence), abduction, enforced disappearance, forced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge, or through conduct that would constitute a serious abuse or violation of human rights or a violation of international humanitarian law; and as a leader of any entity, including any South Sudanese government, opposition, militia, or other group, that has, or whose members have, engaged in any of the activities described in paragraphs 6 and 7. Santino Deng Wol (Deng Wol) is a Sudan People's Liberation Army (SPLA) Major General and commander of the SPLA's Third Division, a South Sudanese military entity that has engaged in actions that have extended the conflict in South Sudan, including breaches of the January 2014 Cessation of Hostilities Agreement (CoHA) and the May 9, 2014 Agreement to Resolve the Crisis in South Sudan (May Agreement), which was a re-commitment to the CoHA. Deng Wol led and directed military actions against opposition forces and conducted confrontational troop movements in violation of the CoHA. Soon after negotiators from both sides agreed to cease hostilities, DENG WOL prepared his forces to advance on the Unity State town of Leer. They subsequently ambushed and shelled rebel fighters near Leer. In mid-April 2014, Deng Wol's forces reportedly prepared to recapture Bentiu from anti-government forces. Later that month, Deng Wol's forces captured Mayom following a fierce battle in which they killed over 300 opposition forces. Then, in early May 2014, Deng Wol's forces captured Tor Abyad, killing opposition forces in the process. Shortly thereafter, SPLA forces, including Deng Wol's forces, attacked and recaptured the Unity State town of Wang Kai. Deng Wol authorized his forces to kill anyone carrying weapons or hiding in homes, and ordered them to burn any homes containing opposition supporters. Deng Wol's SPLA Third Division participated in the April-May 2015 offensive in Unity State, during which the SPLA launched a coordinated offensive to take opposition strongholds in Mayom, Guit, Koch, Mayendit, and Leer counties. Deng Wol's forces killed children, women and old men, burned property, and stole livestock as they advanced through Unity State towards Thorjath oil field during May 2015. Additionally, early that month, Deng Wol reportedly pushed for the execution of captured opposition soldiers. 5. Marial Chanuong Yol MANGOK (Alias: a) Marial Chinuong b) Marial Chan c) Marial Chanoung Yol d) Marial Chinoum Designation: a) Sudan People's Liberation Army Major General b) Commander, Presidential Guard Unit Date of Birth: 1 Jan. 1960 Place of Birth: Yirol, Lakes State Nationality: South Sudan, Passport no: R00005943, South Sudan Date of UN designation: 1 Jul. 2015 Other information: His Presidential Guard led the slaughter of Nuer civilians in and around Juba, many who were buried in mass graves. One such grave was purported to contain 200-300 civilians. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/72684667 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Marial Chanuong Yol Mangok was listed on 1 July 2015 pursuant to paragraphs 7(a), 7(c), 7(d) and 8 of resolution 2206 (2015) for, actions or policies that have the purpose or effect of expanding or extending the conflict in South Sudan or obstructing reconciliation or peace talks or processes, including breaches of the Cessation of Hostilities Agreement; planning, directing, or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in South Sudan; targeting of civilians, including women and children, through the commission of acts of violence (including killing, maiming, torture, or rape or other sexual violence), abduction, enforced disappearance, forced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge, or through conduct that would constitute a serious abuse or violation of human rights or a violation of international humanitarian law; and as a leader of any entity, including any South Sudanese government, opposition, militia, or other group, that has, or whose members have, engaged in any of the activities described in paragraphs 6 and 7. Mangok is the commander of the South Sudanese Government's Presidential Guard, which led the operations in Juba following the fighting that began December 15, 2013. He executed orders to disarm Nuer soldiers and then ordered the use of tanks to target political figures in Juba, killing 22 unarmed bodyguards of opposition leader Riek Machar and seven bodyguards of former Minister of the Interior Gier Chuang Aluong. In the initial operations in Juba, by numerous and credible accounts, Mangok's Presidential Guard led the slaughter of Nuer civilians in and around Juba, many who were buried in mass graves. One such grave was purported to contain 200-300 civilians. 6. Peter GADET (alias: a) Peter Gatdet Yaka b) Peter Gadet Yak c) Peter Gadet Yaak d) Peter Gatdet Yaak e) Peter Gatdet f) Peter Gatdeet Yaka Title: a) General b) Major General Date of Birth: Between 1957 and 1959 Place of Birth: a) Mayom County Unity State b) Mayan, Unity State Date of UN designation: 1 Jul. 2015 Other information: Appointed the SPLA-IO's Deputy Chief of Staff for Operations on December 21, 2014. Forces under his command targeted civilians, including women, in April 2014 during an assault on Bentiu, including targeted killings on the basis of ethnicity. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5879076 Peter Gadet was listed on 1 July 2015 pursuant to paragraphs 7(a), 7(d), 7(e) and 8 of resolution 2206 (2015) for, actions or policies that have the purpose or effect of expanding or extending the conflict in South Sudan or obstructing reconciliation or peace talks or processes, including breaches of the Cessation of Hostilities Agreement; the targeting of civilians, including women and children, through the commission of acts of violence (including killing, maiming, torture, or rape or other sexual violence), abduction, enforced disappearance, forced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge, or through conduct that would constitute a serious abuse or violation of human rights or a violation of international humanitarian law; the recruitment of children by armed groups or armed forces in the context of the armed conflict in South Sudan; and as a leader of any entity, including any South Sudanese government, opposition, militia, or other group, that has, or whose members have, engaged in any of the activities described in paragraphs 6 and 7. Additional information Peter Gadet is the commander of Sudan People's Liberation Army in Opposition (SPLA-IO) forces that have engaged in actions that have extended the conflict in South Sudan, including breaches of the January 2014 Cessation of Hostilities Agreement (CoHA). Forces led by Gadet attacked and captured Kaka, Upper Nile State from the Sudan People's Liberation Army (SPLA) in late March 2014. Gadet was subsequently transferred from Jonglei State to Bentiu, where he was named military governor of Unity State, to assist the anti-government forces' efforts to mobilize the predominantly Bol Nuer population. Subsequently, Gadet led SPLA-IO attacks in Unity State. Gadet's forces were responsible for damaging a partially constructed oil refinery in Unity State being built by a Russian firm. Gadet's forces also took control of the Tor Abyad and Kilo 30 areas in Unity State's oil fields. As of mid-April 2014, 50 000 anti-government forces troops surrounded Malakal in preparation for an assault on Bentiu. On April 15, 2014, Gadet's forces attacked and took control of Bentiu, before subsequently losing control of the city. Forces led by Gadet targeted civilians, including women, in April 2014 during the assault on Bentiu, including targeted killings on the basis of ethnicity. In June 2014, Peter Gadet issued a directive to SPLA-IO commanders to recruit youths in all of the rebel-held counties. From October 25-29, 2014, forces under Gadet's command surrounded and attacked Bentiu and Rubkona, briefly seizing the city of Bentiu on October 29 before withdrawing. On December 21, 2014, Gadet was appointed the SPLA-IO's Deputy Chief of Staff for Operations. Subsequent to this appointment, SPLA-IO forces were cited by the IGAD Monitoring and Verification Mechanism for multiple violations of the CoHA in Unity, Upper Nile, and Jonglei States.